Citation Nr: 1441208	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2003 to March 2009.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for lumbar strain and assigned an initial 10 percent rating for this disability retroactively effective from March 19, 2009, the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

In support of his claim, the Veteran testified at a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Since, however, this claim requires further development before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  Specifically, pursuant to VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a VA compensation examination needs to be provided reassessing the severity of this disability.

The Veteran last underwent a VA examination concerning this disability in May 2011, so some 31/2 years ago.  He alleges that, during the years since, his disability worsened.  In particular, he claimed during his July 2014 hearing that his disability had changed significantly since his May 2011 VA examination, indeed, especially when considering that he since has had to undergo surgery (laminectomy and discectomy) in December 2013.  When asked about his symptoms and impairment before that surgery, he indicated that he could not do such routine things as shop for groceries or even walk very much at all, owing to his immobility, also that he had chronic pain, muscle spasms, limitation of motion, and radiation of his pain and numbness into a lower extremity.  He added that he had to take 3 days off from work after that surgery, while he recuperated, but that even since that surgery (so still) he experiences some stiffness and pain in his low back.  He said he has "good days and bad."

So to afford proper consideration of his claim, and given the amount of time since that last examination and suggestion of worsening disability, a new examination is needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

All relevant outstanding VA and private treatment records should also be obtained and considered, including specifically the records of his December 2013 laminectomy and discectomy.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of all VA or other treatment or evaluation for the Veteran's low back disability since May 2011.  If his authorization is needed, have him complete the necessary form (VA Form 21-4142).  This specifically includes obtaining the records of his December 2013 low back surgery (laminectomy and discectomy).

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination to reassess the severity of his low back disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

All pertinent low back symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  All indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis, either favorable or unfavorable.

After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e. lumbar strain, degenerative disk disease with broad based disc bulge, and/or chronic low back pain or whatever other diagnoses may be appropriate (e.g., degenerative joint disease, etc.).

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification.

To this end, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected lumbar strain from those attributable to any other diagnosed disability.

If the examiner determines that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected low back disorder that they are part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).

The examiner should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

3.  Review the medical examination report to ensure it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinions stated and addresses all applicable rating criteria.  If the report is deficient in any respect, return the file to the examiner for further review and all necessary additional discussion.  38 C.F.R. § 4.2.
 

4.  Then readjudicate this initial-rating claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate review of this claim.

The Veteran has the right to submit additional evidence concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


